        Case 1:20-cv-01453-ALC-OTW Document 13 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
INFORMED CONSENT ACTION NETWORK,                               :
                                                               :
                         Plaintiff,                            :      20-CV-1453 (ALC) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
CENTERS FOR DISEASE CONTROL AND
                                                               :
PREVENTION,
                                                               :
                         Defendant.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This case arises under the Freedom of Information Action, Title 5, United States Code,

Section 552. The parties are hereby ORDERED to submit a joint letter, no later than 30 days

from the date of this order (i.e., July 10, 2020) and not to exceed two pages, indicating whether

there is any need for discovery or an initial conference in this case. If there is no such need, the

parties should include in their letter a proposed briefing schedule for any motions, including

motions for summary judgment.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: June 10, 2020                                               Ona T. Wang
       New York, New York                                          United States Magistrate Judge
